Exhibit 10.1

 
Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as “***”. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 


 
MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH
RESTATED AND AMENDED LICENSE AGREEMENT
 
This license agreement (“Agreement”) is by and between Mayo Foundation for
Medical Education and Research, a Minnesota charitable corporation, located at
200 First Street SW, Rochester, Minnesota 55905-0001 (“Mayo”), and OnPoint
Medical Diagnostics, Inc., a for profit Minnesota corporation located at 221
First Avenue SW, Suite 300, Rochester, MN 55902 (“Company”).
 
WHEREAS, Mayo and Company entered into a License Agreement, effective August 1,
2009 as amended (“2009 License”); and
 
WHEREAS, Mayo and Company desire to supersede and replace in its entirety the
2009 License by this License Agreement; and
 
WHEREAS, Mayo desires to make its intellectual and tangible property rights
available for the development and commercialization of products, methods and
processes for public use and benefit; and
 
WHEREAS, Company represents itself as being knowledgeable in developing and
commercializing web based software; and
 
WHEREAS, Mayo is willing to grant and Company is willing to accept a
non-exclusive license under such rights for the purpose of developing imaging
quality control software.
 
NOW THEREFORE, in consideration of the foregoing and the terms and conditions
set forth below, the parties hereby agree as follows:
 
Article 1.00 – Definitions
 
For purposes of this Agreement, the terms defined in this Article will have the
meaning specified and will be applicable both to the singular and plural forms:
 
1.01           For Mayo, “Affiliate”: any corporation or other entity within the
same “controlled group of corporations” as Mayo or its parent Mayo Clinic. For
purposes of this definition, the term “controlled group of corporations” will
have the same definition as Section 1563 of the Internal Revenue Code as of
November 10, 1998, but will include corporations or other entities which if not
a stock corporation, more than 50% of the board of directors or other governing
body of such corporation or other entity is controlled by a corporation within
the controlled group of corporations of Mayo or Mayo Clinic. Mayo’s Affiliates
include, but are not limited to: Mayo Clinic; Mayo Collaborative Services, Inc.;
Rochester Methodist Hospital; Saint Marys Hospital;
 

 
Page 1 of 15

--------------------------------------------------------------------------------

 

Mayo Clinic Rochester; Mayo Clinic Florida; Mayo Clinic Arizona; and its Mayo
Health System entities.
 
For Company, “Affiliate”: any corporation or other entity that controls, is
controlled by, or is under common control with, Company. For purposes of this
definition, “control” means ownership of: (a) at least 50% or the maximum
percentage, if less than 50%, as allowed by applicable law, of the outstanding
voting securities of such entity; or (b) at least 50% of the decision-making
authority of such entity.
 
1.02           “Company Improvements”: any new discovery or technology created
by the Company using the Licensed Software, Licensed Device and/or Know-How.
 
1.03           “Confidential Information”: any information or material disclosed
by one party, the disclosing party, to the other, the receiving party,
identified in writing as confidential at the time of disclosure or, if first
disclosed orally, identified as confidential and confirmed in writing within
forty-five days. Confidential Information does not include any information or
material that receiving party evidences is: (a) already known to the receiving
party at the time of disclosure (other than from the disclosing party); (b)
publicly known other than through acts or omissions of the receiving party; (c)
disclosed to the receiving party by a third party who was not and is not under
any obligation of confidentiality; or (d) independently developed by employees
of the receiving party without knowledge of or access to the Confidential
Information.
 
1.04           “Effective Date”: November 12, 2010.
 
1.05           “Field”: Healthcare.
 
1.06           “First Commercial Sale” means any transfer in an arms length
transaction to an independent third party whereby such third party acquires the
right to possession or use of a Licensed Product or Know-How.
 
1.07           “*** Sales”: means any *** received by, collected or owed Company
relating to the Licensed Product or Know-How, including without limitation, ***
by means of which a third party *** of a Licensed Product or Know-How will be
considered ***. *** Sales on Licensed Products and Know-How transferred as part
of a non-cash exchange shall be calculated at the *** or *** if there are no
current invoices to ***. *** Sales accrue with the ***.
 
1.08           “Know-How”: research and development information, materials,
technical data, unpatented inventions, trade secrets, know-how and supportive
information owned and controlled by Mayo as of the Effective Date to the extent
it is necessary for the development or manufacture of a Licensed Product.
 
1.09           “Licensed Copyrights” means the common law and/or federal
copyrights owned by Mayo covering the Licensed Software as of the Effective Date
or that arise during and in the course of work pursuant to Section 5.03.
 
1.10           “Licensed Device” means the ***, developed by Mayo to ***
 

 
Page 2 of 15

--------------------------------------------------------------------------------

 

1.11           “Licensed Product”: any product, application or process the
development, manufacture, use, sale, offer for sale or importation of which
incorporates in whole or in part or uses, or is derived from, identified by or
validated using the Licensed Software, Licensed Devices, Licensed Copyrights,
Licensed Patents and/or Know-How excluding, however, for the avoidance of doubt,
any product, application or process the development, manufacture, use, sale,
offer for sale or importation of which does not incorporate in whole or in part
or uses, or is not derived from, identified by or validated using the Licensed
Software, Licensed Copyrights, Licensed Devices Licensed Patents or Know How.
 
1.12           “Licensed Quarter” begins on the Effective Date of this
Agreement, and thereafter begins on the first day of each January, April, July
and October during the term of this Agreement.
 
1.13           “Licensed Software”: means object and source code for the ***,
which is software that *** and all documentation relating thereto that is
provided by Mayo to Company as more particularly described in Exhibit A attached
hereto.
 
1.14           “License Year” begins on the Effective Date of this Agreement,
and thereafter begins on the first day each January during the term of this
Agreement.
 
1.15           “Mayo Improvements”: Any new discovery or technology created
during and in the course of work pursuant to Section 5.03.
 
1.16           “Patent Rights” means any U.S. patent application including
provisionals, divisionals, continuations, and continuations-in-part (but only
for subject matter supported pursuant to 35 U.S.C. §112 by the foregoing)
therefrom, patents issuing thereon, re-examinations and re-issues thereof, as
well as extensions and supplementary protection certificates and any foreign
counterpart of any of the foregoing filed on a Mayo Improvement or Licensed
Device.
 
1.17           “Term”: begins on the Effective Date and ends, subject to Article
10, unless the Licensed Software and Know-How are still in use, or were used
such that Section 3.04 and Article 4 still apply, in which case upon the date of
the satisfaction of these provisions.
 
Article 2.00 – Grant of Rights
 
2.01           GRANT.  Subject to the terms and conditions of this Agreement,
Mayo grants to Company: (a) a non-exclusive, worldwide license under the
Licensed Copyrights, without the right to sublicense, within the Field to make,
have made, use, offer for sale, sell and import Licensed Products; and (b) a
nonexclusive license without the right to sublicense within the Field to use the
Know-How to develop, make, have made, use, offer for sale, sell and import
Licensed Products. Excluding the nonexclusive license Mayo has in place on the
Effective Date of this License Agreement for the Licensed Software and Mayo’s
ability to non-exclusively license a Licensed Product in connection with a
service Mayo and its Affiliates’ provide to third parties, Mayo agrees not to
enter into any other nonexclusive or exclusive license agreements with a
commercial third party for the Licensed Software, Licensed Copyrights or
Licensed Device. For the avoidance of doubt, any improvement made by Mayo which
does not constitute a Mayo Improvement, is specifically excluded from this
Agreement. No rights are granted to Company under any Mayo owned/controlled
patents aside from the Patent Rights.
 

 
Page 3 of 15

--------------------------------------------------------------------------------

 

2.02           RESERVATION OF RIGHTS.  All rights herein are subject to: (a) the
rights and obligations to and requirements of the U.S. government, if any have
arisen or may arise, regarding the Patent Rights, including as set forth in 35
U.S.C. §§200 et al., 37 C.F.R. Part 401 et al. (“Bayh-Dole Act”); and (b) Mayo’s
and its Affiliates’ reserved, irrevocable right to practice and have practiced
the Licensed Products in connection with Mayo’s and its Affiliates’ educational,
research and clinical programs. Company agrees to comply with the provisions of
the Bayh-Dole Act, including promptly providing to Mayo with information
requested to enable Mayo to meet its compliance requirements and substantially
manufacturing Licensed Product in the U.S.
 
2.03           NO OTHER RIGHTS GRANTED.  This Agreement does not grant any
right, title or interest in or to any tangible or intangible property right of
Mayo or its Affiliates, including any improvements thereon, or to any Licensed
Copyrights, Licensed Devices or Know-How outside the Field that is not expressly
stated in Section 2.01. All such rights, titles and interests are expressly
reserved by Mayo and Company agrees that in no event will this Agreement be
construed as a sale, an assignment, or an implied license by Mayo or its
Affiliates to Company of any such tangible or intangible property rights.
 
2.04           COMPANY GRANT.  Company grants to Mayo and its Affiliates, under
all Company Improvements, a non-exclusive, perpetual, royalty free, fully paid
up, worldwide license to make, have made, use, reproduce, adapt and modify the
Company Improvement. Company shall provide Mayo with the source code, object
code, device and/or documentation in a form such that Mayo may fully practice
the license, provided that Mayo will not license the source code as provided to
Mayo to any third party except as may be necessary for such third party to
develop software for Mayo’s benefit. For the avoidance of doubt, any improvement
made by Company which does not constitute a Company Improvement, is specifically
excluded from this Agreement. No rights are granted to Mayo under any Company
owned/controlled patents that do not constitute a Company Improvement.
 
2.05           MAYO GRANT.  Mayo grants to Company and its Affiliates, under all
Mayo Improvements, an exclusive, perpetual, worldwide license under the same
terms as granted to Company for their Licensed Products hereunder, to make, have
made, use, reproduce, adapt and modify the Mayo Improvement. Mayo shall provide
Company with the source code, object code, device prototypes and documentation
in a form such that Company may fully practice the license. Each such Mayo
Improvement developed shall be listed on Exhibit B and incorporated into this
Agreement.
 
Article 3.00 – Royalties
 
3.01           UP-FRONT.  Within ten (10) days of the Effective Date of this
Restated and Amended Agreement, Company will make a non-refundable payment to
MAYO of FIFTY THOUSAND DOLLARS (US $50,000.00) . Should Company not make such
payment in the ten day period, this Agreement will immediately terminate.
 
3.02           EARNED ROYALTIES.  Company will make nonrefundable earned royalty
payments to Mayo of: ***of***Sales (“Earned Royalties”). The Earned Royalties
are payable as described in Section 4.01. Licensed Product transferred to Mayo
or its Affiliates are not considered
 

 
Page 4 of 15

--------------------------------------------------------------------------------

 

transfers for purposes of determining *** Sales or for calculating Earned
Royalties. No Earned Royalties are due Mayo on transfers to Mayo or Mayo
Affiliates.
 
3.03           MINIMUM ROYALTIES.  If the Earned Royalties in any single License
Year do not equal or exceed the minimum annual royalty for that License Year as
indicated in this Section 3.03, then the Company shall pay Mayo the difference
between the amount paid in royalties for that License Year and the minimum
annual royalty for that License Year. It is a material breach of this Agreement
if such payment is not received by Mayo on or before 1 February following the
end of the License Year to which such payment applies.
 
License Year                                                      Minimum Annual
Royalty
2011                                                                             
   $50,000
2012 and every year thereafter                                    $100,000
 
3.04           TAXES.  Company is responsible for all taxes, duties, import
deposits, assessments, and other governmental charges, however designated, which
are now or hereafter imposed by any authority on Company: (a) by reason of the
performance by Mayo of its obligations under this Agreement, or the payment of
any amounts by Company to Mayo under this Agreement; (b) based on the Patent
Rights; or (c) related to use, sale or import of the Licensed Product. Any
withholding taxes which Company is required by law to withhold on remittance of
the royalty payments shall be deducted from the royalty paid and Company shall
promptly furnish Mayo with original copies of all official receipts for such
taxes. Company will obtain, or assist Mayo in obtaining, any tax reduction
(including avoidance of double taxation), tax refund or tax exemption available
to Mayo by treaty or otherwise.
 
3.05           U.S. CURRENCY.  All payments to Mayo under this Agreement will be
made by draft drawn on a U.S. bank, and payable in U.S. dollars. In the event
that conversion from foreign currency is required in calculating a payment under
this Agreement, the exchange rate used shall be the Interbank rate quoted by
Citibank at the end of the last business day of the quarter in which the payment
accrued.
 
3.06           OVERDUE PAYMENTS.  If overdue, the payments due under this
Agreement shall bear interest until paid at a *** rate *** on the due date and
Mayo shall be entitled to recover, in addition to all other remedies, reasonable
attorneys’ fees and costs related to the administration or enforcement of this
Agreement, including collection of payments, following such failure to pay. The
acceptance of any payment, including of such interest shall not foreclose Mayo
from exercising any other right or seeking any other remedy that it may have as
a consequence of the failure of Company to make any payment when due.
 
3.07           EQUITY.  So long as Mayo is a holder of common shares in Company
(which common shares were previously transferred to Mayo under the 2009 License
and which transfer is hereby ratified and confirmed notwithstanding the
supersession of the 2009 License through this Agreement), Mayo shall be entitled
to ***. Company shall provide Mayo *** of *** and shall provide Mayo *** without
limitation ***, provided to *** whether or not Mayo chooses to ***.
 
Article 4.00 – Accounting and Reports
 

 
Page 5 of 15

--------------------------------------------------------------------------------

 

4.01           REPORTS AND PAYMENT.  Company will deliver to Mayo on or before
the following dates: 1 February, 1 May, 1 August, and 1 November, a written
report setting forth a full accounting showing how any amounts due to Mayo for
the preceding calendar quarter have been calculated as provided in this
Agreement, including an accounting of total *** Sales with a reporting of any
applicable foreign exchange rates, deductions, allowances, and charges. If no
Licensed Product transfers have occurred and no other amounts are due to Mayo,
Company will submit a report so stating along with the status of development of
Licensed Product and of preparations to market Licensed Product if marketing has
not yet begun. Each such report will be accompanied by the payment of all
amounts due for such calendar quarter.
 
4.02           ACCOUNTING.  Company will keep complete, continuous, true, and
accurate books of accounts and records sufficient to support and verify the
calculation of *** Sales, all royalties and any other amount believed due and
payable to Mayo under this Agreement. Such books and records will be kept at
Company’s principal place of business for at least three years after the end of
the calendar year to which they pertain, and will be open at all reasonable
times for inspection by a representative of Mayo for verification of royalty
statements or compliance with other aspects of this Agreement. The Mayo
representative will treat as confidential all relevant matters and will be a
person or firm reasonably acceptable to Company. In the event such audit reveals
an underpayment by Company, Company will within thirty days pay the royalty due
in excess of the royalty actually paid. In the event the audit reveals an
underpayment by Company of *** of the amount due, Company will pay interest ***
at the *** rate ***. In either event, Company will *** in conducting the audit.
 
Article 5.00 – Diligence
 
5.01           DILIGENCE REPORTS.  Company will provide Mayo with annual reports
within thirty days of each anniversary of the Effective Date describing in
detail: (a) as of that reporting period, all development and marketing
activities for each Licensed Product; and (b) an updated development plan for
the next annual period. Mayo shall have the right to audit Company’s records
relating to development of Licensed Products.
 
5.02           BEST EFFORTS.  Company will make its First Commercial sale within
*** of the Effective Date. Company also represents and warrants that it will
continue to use best efforts throughout the Term of this Agreement to develop,
market and sell the Licensed Products.
 
5.03           KNOW-HOW SERVICES.  Subject to Mayo’s internal policies,
procedures and approvals, Company can request the services of any of the
inventors of the Licensed Software or Licensed Devices to help in development of
future Licensed Products. Such services would be performed under a statement of
work which would be approved and executed by both parties prior to work
commencing and attached as an exhibit hereto. Terms related to payment of such
services would be addressed in each statement of work. Mayo shall provide the
Company Licensed Know-How as follows:
 
 
(a)
STATEMENT OF WORK.  Company may request the assistance of Mayo personnel for
work on Company directed initiatives, with the project scope, specifications and
compensation to be mutually determined. The Company will submit project requests

 

 
Page 6 of 15

--------------------------------------------------------------------------------

 

 
to Mayo through their Office of Intellectual Property, by a Statement of Work to
be mutually agreed upon.

 
 
(b)
STOCK OR OPTIONS.  By mutual agreement and subject to existing Mayo policy,
Company and Mayo may choose to utilize stock, stock options and/or cash payments
to compensate Mayo for future product development efforts on behalf of the
Company by Mayo. Company agrees that stock options, if any, shall be provided at
the rate equivalent to those that Company would provide Company personnel in a
similar position.

 
 
(c)
CONSULTING/KNOW-HOW LICENSING.  To the extent permitted under Mayo policy,
Company will be free to enter into separate consulting and/or know-how licensing
agreements with Mayo personnel for providing software development or related
support services to Company.

 
Article 6.00 – Intellectual Property Management
 
6.01           CONTROL.  Mayo will have the sole right to prepare, file,
prosecute, maintain, abandon, enforce, defend or otherwise handle the Licensed
Copyrights and Know-How in its sole discretion, at Company’s expense. Mayo will
keep Company informed on these activities. Company shall *** for all documented
costs and expenses associated with the Licensed Copyrights, whether arising
before or during the Term, within *** of invoice. Mayo will have no liability to
Company for any act or omission in the preparation, filing, prosecution,
maintenance, abandonment, enforcement, defense or other handling of the Licensed
Copyrights or Know-How.
 
6.02           COPYRIGHT REGISTRATION.  To the extent commercially feasible,
Company will register all Licensed Products that are manufactured or sold under
this Agreement. Any such registration will be in conformance with the copyright
laws and other laws of the country of manufacture or sale.
 
6.03           ENFORCEMENT.  Company shall promptly inform Mayo in writing of
any alleged or threatened infringement of any of the Licensed Copyrights and/or
Know-How and provide Mayo with any available evidence of such infringement. Mayo
will have the sole right, but not the obligation, to take any measures deemed
appropriate by Mayo, including the bringing or defending of suits, to enforce
the Licensed Copyrights and/or Know-How. Upon request, Company will cooperate
with Mayo in such measures. Mayo shall be entitled to retain any related
recovery and damages after reimbursement of Company’s reasonable and documented
out-of-pocket expenses.
 
6.04           PATENT PROSECUTION AND ENFORCEMENT. Company will have the first
right to prepare, file, prosecute and maintain Patent Rights, in Mayo’s name,
with prior advice and comment from Mayo. In the event of a disagreement between
Company and Mayo regarding the Patent Rights, Mayo shall make the decision.
Regardless of who is controlling the actions, Company shall pay all costs and
expenses associated with the filing, prosecution and maintenance of the Patent
Rights within thirty days invoice. Mayo will have no liability to Company for
any act or omission in the preparation, filing, prosecution, maintenance,
abandonment, enforcement, defense or other handling of the Patent Rights or
Know-How. The
 

 
Page 7 of 15

--------------------------------------------------------------------------------

 

Company will promptly inform Mayo of any suspected infringement of any Patent
Rights and Mayo and the Company will have the right to institute an action for
infringement of the Licensed Patent consistent with the following:
 
 
(a)
If Mayo and the Company agree to institute suit jointly, then the suit will be
brought in the names of both parties. The Company will exercise control over
such action, provided, however, that Mayo may, if it so desires, be represented
by counsel of its own selection, and at its own expense.

 
 
(b)
In the absence of an agreement to institute a suit jointly, Mayo may institute
suit and, at its option, join the Company as a plaintiff. Mayo will bear the
entire cost of such litigation, including attorneys’ fees. The Company will
cooperate reasonably with Mayo, except financially, in such litigation.

 
 
(c)
In the absence of an agreement to institute a suit jointly, and if Mayo
determines not to institute a suit, as provided herein, then the Company may
institute suit and, at its option, join Mayo if Mayo is a necessary party to the
litigation. The Company will bear the entire cost of such litigation, including
attorneys’ fees. Mayo will cooperate reasonably with the Company, except
financially, in such litigation and Company will indemnify Mayo and its
Affiliates, including the trustees, officers, agents, and employees of the
foregoing, in respect to any damages or other costs of any type arising out of
or relating to such enforcement. Company will not settle or enter into a
voluntary disposition of the action without Mayo ’s prior written consent.

 
 
(d)
Absent an agreement to the contrary, any costs under (a) above will be borne
equally by the parties and any recoveries will be shared equally. Otherwise,
each party will bear its own expenses and any recovery will be applied as
follows:

 
 
i.
first, to reimburse the Party bringing the action;

 
ii.
second, to reimburse the expenses of the other party in connection with such
action; and

 
iii.
third, any remainder to be split equally between Mayo and Company.

 
6.05           THIRD PARTY LITIGATION.  In the event a third party institutes a
suit against Company for patent infringement involving a Licensed Product,
Company will promptly inform Mayo and keep Mayo regularly informed of the
proceedings.
 
Article 7.00 – Use of Name
 
7.01           USE OF NAME AND LOGO.  All uses of any logo, name, trade name,
service mark or trademark of Mayo or its Affiliates, including, but not limited
to, the terms “Mayo®,” “Mayo Clinic®,” and the triple shield Mayo logo, or any
simulation, abbreviation, or adaptation of the same, or the name of any Mayo
employee or agent must have prior written approval before any use by Company.
All requests for approval pursuant to this Section must be submitted to the ***,
at the following e-mail address: *** at least *** business days prior to the
date on which a response is needed. The process for submitting requests is
attached here as Exhibit C. Mayo approval of any request may include (i) a
factual statement, agreed upon by Mayo and company, that reflects the
relationship between Mayo and Company; and (ii) a conflict of interest
 

 
Page 8 of 15

--------------------------------------------------------------------------------

 

statement, if deemed necessary and provided by Mayo’s Conflict of Interest
Committee. Any violation of this Section 7.01 is a material breach of this
Agreement. The terms of this Section 7.01 survive the termination, expiration,
non-renewal, or rescission of this Agreement.
 
Article 8.00 – Confidentiality
 
8.01           TREATMENT OF CONFIDENTIAL INFORMATION.  Except as provided for in
Section 8.02, neither party will disclose, use or otherwise make available the
other’s Confidential Information during Term or for *** thereafter and will use
the same degree of care it employs to protect its own confidential information.
 
8.02           RIGHT TO DISCLOSE.
 
(a)           To the extent it is reasonably necessary or appropriate to fulfill
its obligations or exercise its rights under this Agreement, Company may
disclose Confidential Information of Mayo to its consultants and outside
contractors on the condition that each such entity agrees to obligations of
confidentiality and non-use at least as stringent as those herein.
 
(b)           If a party is required by law, regulation or court order to
disclose any of the Confidential Information, it will have the right to do so,
provided it: (i) promptly notifies the disclosing party; and (ii) reasonably
assists the disclosing party to obtain a protective order or other remedy of
disclosing party’s election and at disclosing party’s expense.
 
8.03           CONFIDENTIALITY OF AGREEMENTS.  Except as otherwise required by
law, the specific terms and conditions of this Agreement shall be Confidential
Information but the existence of this Agreement will not be Confidential
Information and the parties may state that Company is licensed under the
Licensed Copyrights & Licensed Software.
 
Article 9.00 – Warranties, Representations, Disclaimers and Indemnification
 
9.01           REPRESENTATIONS AND WARRANTIES OF COMPANY. Company warrants and
represents to Mayo that:
 
(a)           it is experienced in the development, production, quality control,
service, manufacture, marketing, and sales of products similar to the subject
matter of the Licensed Copyright and Licensed Software, and that it will commit
itself to a thorough, vigorous, and diligent program of developing and marketing
the Licensed Products;
 
(b)           it has independently evaluated the Licensed Copyright, Licensed
Software, Know-How and Confidential Information, if any, their applicability or
utility in Company’s activities, is entering into this Agreement on the basis of
its own evaluation and not in reliance of any representation by Mayo, and
assumes all risk and liability in connection with such determination;
 
(c)           the earlier of January 1, 2011 or the First Commercial Sale,
Company will have in place and will thereafter continue to maintain throughout
the Term and beyond insurance coverage as set forth in Section 9.03 and that
such insurance coverage sufficiently covers the Mayo Indemnitees;
 

 
Page 9 of 15

--------------------------------------------------------------------------------

 

(d)           the execution and delivery of this Agreement has been duly
authorized and no further approval, corporate or otherwise, is required in order
to execute this binding Agreement;
 
(e)           it shall comply with all applicable international, national, and
state laws, ordinances and regulations in its performance under this Agreement;
 
(f)           its rights and obligations under this Agreement do not conflict
with any contractual obligation or court or administrative order by which it is
bound; and
 
(g)           all Company *** in the Company either through a *** that was ***,
or to the extent *** were made by *** and *** was ***, such *** were provided
all *** the Company *** and the *** was *** under the *** and ***; and
 
(h)           *** is *** involved ***
 
9.02           DISCLAIMERS.
 
(a)           MAYO HAS NOT MADE AND DOES NOT MAKE ANY PROMISES, COVENANTS,
GUARANTEES, REPRESENTATIONS OR WARRANTIES OF ANY NATURE, DIRECTLY OR INDIRECTLY,
EXPRESS, STATUTORY OR IMPLIED, INCLUDING WITHOUT LIMITATION MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.
 
(b)           KNOW-HOW, CONFIDENTIAL INFORMATION, LICENSED COPYRIGHTS AND
LICENSED SOFTWARE ARE PROVIDED “AS IS,” “WITH ALL FAULTS,” AND “WITH ALL
DEFECTS,” AND COMPANY EXPRESSLY WAIVES ALL RIGHTS TO MAKE ANY CLAIM WHATSOEVER
AGAINST MAYO FOR MISREPRESENTATION OR FOR BREACH OF PROMISE, GUARANTEE,
REPRESENTATION OR WARRANTY OF ANY KIND RELATING TO THE LICENSED PRODUCTS,
KNOW-HOW, CONFIDENTIAL INFORMATION, LICENSED SOFTWARE OR LICENSED COPYRIGHTS.
MAYO EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES ARISING FROM ANY COURSE OF
DEALING, USAGE, OR TRADE PRACTICE, WITH RESPECT TO: THE SCOPE, VALIDITY OR
ENFORCEABILITY OF THE LICENSED COPYRIGHT OR KNOW-HOW; OR THAT THE MANUFACTURE,
USE, SALE, OFFER FOR SALE OR IMPORTATION OF THE LICENSED PRODUCTS WILL NOT
INFRINGE OTHER INTELLECTUAL PROPERTY RIGHTS. NOTHING IN THIS AGREEMENT WILL BE
CONSTRUED AS AN OBLIGATION FOR MAYO TO BRING, PROSECUTE OR DEFEND ACTIONS
REGARDING THE LICENSED SOFTWARE OR LICENSED COPYRIGHTS OR KNOW-HOW.
 
(c)           COMPANY AGREES THAT MAYO AND ITS AFFILIATES WILL NOT BE LIABLE FOR
ANY LOSS OR DAMAGE CAUSED BY OR ARISING OUT OF ANY RIGHTS GRANTED OR PERFORMANCE
MADE UNDER THIS AGREEMENT, WHETHER TO OR BY COMPANY OR A THIRD PARTY. IN NO
EVENT WILL MAYO’S LIABILITY OF ANY KIND INCLUDE ANY SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE LOSSES OR DAMAGES, EVEN IF MAYO HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, OR EXCEED THE TOTAL AMOUNT OF
ROYALTIES WHICH HAVE ACTUALLY BEEN PAID TO MAYO BY
 

 
Page 10 of 15

--------------------------------------------------------------------------------

 

COMPANY AS OF THE DATE OF FILING AN ACTION AGAINST MAYO WHICH RESULTS IN THE
SETTLEMENT OR AWARD OF DAMAGES TO COMPANY.
 
9.03           INDEMNIFICATION AND INSURANCE.
 
(a)           Company will defend, indemnify, and hold harmless Mayo, Mayo’s
Affiliates and their respective trustees, officers, agents, independent
contractors and employees (“Mayo Indemnitees”) from any and all claims, actions,
demands, judgments, losses, costs, expenses, damages and liabilities (including
attorneys’ fees, court costs and other expenses of litigation), regardless of
the legal theory asserted, arising out of or connected with: (a) the practice or
exercise of any rights granted hereunder by or on behalf of Company; (b)
research, development, design, manufacture, distribution, use, sale,
importation, exportation or other disposition of Licensed Products; (c) any act
or omission of Company hereunder, including the negligence or willful misconduct
thereof; and (d) any claims by *** relating to ***. Mayo and Mayo Affiliates
shall have no obligation to indemnify Company hereunder.
 
(b)           The parties agree that this indemnity should be construed and
applied in favor of maximum indemnification of Mayo Indemnitees.
 
(e)           Company will continuously carry *** insurance, including products
liability and contractual liability, in an amount and for a time period
sufficient to cover the liability assumed by Company hereunder during the Term
and after, such amount being at least *** In addition, such policy will ***as
***
 
(d)           Company expressly waives any right of subrogation that it may have
against Mayo Indemnitees resulting from any claim, demand, liability, judgment,
settlement, costs, fees (including attorneys’ fees), and expenses for which
Company is obligated to indemnify, defend and hold Mayo Indemnitees harmless for
under this Agreement.
 
9.04           PROHIBITION AGAINST INCONSISTENT STATEMENTS.  Company shall not
make any statements, representations or warranties, or accept any liabilities or
responsibilities whatsoever which are inconsistent with any disclaimer or
limitation included in this section or any other provision of this Agreement.
Company shall not settle any matter that will incur liability for Mayo or
require Mayo to make any admission of liability without Mayo’s prior written
consent.
 
Article 10.00 – Term and Termination
 
10.01           TERM.  The Term of this contract is perpetual.
 
10.02           TERMINATION FOR BREACH.  If Company commits a material breach of
this Agreement, Mayo will notify Company in writing of such breach and Company
will have *** days after such notice to cure such breach to Mayo’s satisfaction,
provided however that if such breach is the failure to make any required royalty
or fee payments hereunder, Company will have *** days after such notice to cure
such breach to Mayo’s satisfaction. If Company fails to cure such breach, Mayo
may, at its sole option, terminate this Agreement in whole or in part by sending
Company written notice of termination. Should Company breach any of the
 

 
Page 11 of 15

--------------------------------------------------------------------------------

 

representation and warranties of the Company in Section 9.01 or commit a
material breach of Section 7.01, Mayo may terminate this agreement immediately
upon notice to Company.
 
10.03           TERMINATION FOR SUIT.  Mayo does not license entities that bring
suit against Mayo or its Affiliates and as such, Mayo may immediately terminate
this Agreement if Company directly or indirectly brings any action or proceeding
against Mayo or its Affiliates, except for an uncured material breach of this
Agreement by Mayo.
 
10.04           INSOLVENCY OF COMPANY.  This Agreement terminates immediately
without an obligation of notice of termination to Company in the event Company
ceases conducting business in the normal course, becomes insolvent or bankrupt,
makes a general assignment for the benefit of creditors, admits in writing its
inability to pay its debts as they are due, permits the appointment of a
receiver for its business or assets, or avails itself of or becomes subject to
any proceeding under any statute of any governing authority relating to
insolvency or the protection of rights of creditors.
 
10.05           SURVIVAL.  The termination or expiration of this Agreement does
not relieve either party of its rights and obligations that have previously
accrued. After the Term, all rights granted immediately revert to Mayo. All
Confidential Information of the other party shall be returned or destruction
certified, at the disclosing party’s election. Rights and obligations that by
their nature prescribe continuing rights and obligations shall survive the
termination or expiration of this Agreement including Sections 4.02, 7.01, 9.03,
10.5 and Articles 8 and 11. Company shall provide an accounting for and pay,
within thirty days of termination or expiration, of all amounts due hereunder.
 
Article 11.00 – General Provisions
 
11.01           ASSIGNMENT AND TRANSFER.  Company is strictly prohibited from
assigning, delegating or otherwise transferring any of its obligations or rights
under this Agreement without Mayo’s prior, express and written consent, which
consent may be withheld in Mayo’s sole discretion. Any assignment, delegation or
transfer in contravention hereof is null and void.
 
11.02           WAIVER.  No part of this Agreement may be waived except by the
further written agreement of the party granting such waiver. Forbearance in any
form from demanding the performance of a duty owed under this Agreement is not a
waiver of that duty. Until complete performance of a duty owed under this
Agreement is accomplished, the party to which that duty is owed may invoke any
remedy under this Agreement or under law, despite its past forbearance in
demanding performance of that duty.
 
11.03           GOVERNING LAW AND JURISDICTION.  This Agreement is made and
performed in Minnesota. The terms and conditions of this Agreement, as well as
all disputes arising under or relating to this Agreement, shall be governed by
Minnesota law, specifically excluding its choice-of-law principles, except that
the interpretation, validity and enforceability of the Patent Rights will be
governed by the patent laws of the country in which the patent application is
pending or issued. This is not an Agreement for the sale of goods and as such
Article 2 of the Uniform Commercial Code as enacted in Minnesota does not apply.
The exclusive forums for the foregoing are the State or District Court of
Olmsted County, Minnesota, unless such action
 

 
Page 12 of 15

--------------------------------------------------------------------------------

 

cannot by law be brought in such forum, in which case the venue required by law
shall govern. Company agrees unconditionally that it is personally subject to
the jurisdiction of such courts.
 
11.04           HEADINGS.  The headings of articles and sections used in this
document are for convenience of reference only.
 
11.05           NOTICES.  Any notice required to be given under this Agreement
is properly provided if in writing and sent to the party at its address or
facsimile number below, or as otherwise designated by the party in accordance
with this provision, and duly given or made: (a) on the date delivered in
person; (b) on the date transmitted by facsimile, if confirmation is received;
(c) three days after deposit in the mail if sent by certified U.S. mail postage
prepaid, return receipt requested; and (d) one day after deposit with a
nationally recognized overnight carrier service with charges prepaid.
 
***


With a copy to:
***


COMPANY: ***


With a copy to:
***


***
***


11.06           LIMITATION OF RIGHTS CREATED.  This Agreement is personal to the
parties and shall be binding on and inure to the sole benefit of the parties and
their permitted successors and assigns and shall not be construed as conferring
any rights to any third party. Specifically, no interests are intended to be
created for any customer, patient, research subjects, or other persons (or their
relatives, heirs, dependents, or personal representatives) by or upon whom the
Licensed Products may be used.
 
11.07           INDEPENDENT CONTRACTORS.  Company is an independent contractor
not an agent, employee, partner, joint venturer or servant of Mayo and has no
right to obligate or bind Mayo in any manner.
 
11.08           ENTIRE AGREEMENT.  This Agreement states the entire agreement
and understanding between the parties about its subject matter. All past and
contemporaneous discussions, writings, agreements, proposals, promises,
covenants, warranties, representations, guarantees, correspondence, and
understandings, whether oral or written, formal or informal, are entirely
superseded by this Agreement.
 
11.09           SEVERABILITY.  If any terms or conditions of this Agreement are
or become in conflict with the laws, regulations or court order of any
jurisdiction or any governmental entity having jurisdiction over the parties or
this Agreement, those terms and conditions shall be
 

 
Page 13 of 15

--------------------------------------------------------------------------------

 

deemed automatically deleted in such jurisdiction(s) only, and the remaining
terms and conditions of this Agreement shall remain in full force and effect. If
such a deletion is not so allowed in a given jurisdiction or if such a deletion
leaves terms and conditions thereby made clearly illogical or inappropriate in
effect, the parties agree to substitute new terms and conditions as similar in
effect to the present terms of this Agreement as may be allowed under the
applicable laws, regulations or court order of such jurisdiction. The parties
desire the terms and conditions herein to be valid and enforced to the maximum
extent not prohibited by law, regulation or court order in a given jurisdiction.
 
11.10           CHANGES TO AGREEMENT. No terms or conditions of this Agreement
may be changed except in writing, through another document signed by both
parties, and expressly referencing this Agreement.
 
11.11           CONSTRUCTION.  Each party acknowledges that it was provided an
opportunity to seek advice of counsel and as such this Agreement shall not be
construed for or against either party.
 
11.12           REGISTRATION OF LICENSES.  Company will register and give
required notice concerning this Agreement, at its expense, in each country in
the Territory where an obligation under law exists to so register or give
notice.
 
11.13           EXPORT CONTROL.  Mayo is subject to U.S. laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes, and other commodities that may require a license from the applicable
agency of the United States government and/or may require written assurances by
Company that it will not export data or commodities to certain foreign countries
without prior approval of such agency. Mayo neither represents that a license is
required, nor that, if required, it will be issued.
 
The parties execute this Agreement in one or more counterparts, each of which
shall be deemed an original but all of which taken together constitute one and
the same instrument, as of the Effective Date.
 
MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH:
 
Signed:
  /s/ Steven P. VanNurden    
Printed Name:
  Steven P. VanNurden    
Title:
  Assistant Treasurer    
Date:
  November 12, 2010    

                                                                                            

 
Page 14 of 15

--------------------------------------------------------------------------------

 


   
COMPANY:
     
Signed:
  /s/ William T. Cavanaugh    
Printed Name:
  William T. Cavanaugh    
Title:
  President and CEO    
Date:
  November 12, 2010

 
 
 
 
Page 15 of 15
 
 
 
 
                                                                                                      